Name: Commission Regulation (EEC) No 977/93 of 26 April 1993 closing an invitation to tender for the supply of milk products as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 4. 93 Official Journal of the European Communities No L 101 /5 COMMISSION REGULATION (EEC) No 977/93 of 26 April 1993 closing an invitation to tender for the supply of milk products as food aid HAS ADOPTED THIS REGULATION : Article 1 For lot A of the Annex to Regulation (EEC) No 629/93 the invitation to tender is closed. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas, by Regulation (EEC) No 629/93 (3), the Commission issued an invitation to tender for the supply of 200 tonnes of skimmed-milk powder as food aid ; whereas the conditions of the supply, as regards lot A, should be reviewed and the invitation to tender for that lot should consequently be closed, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 April 1993 . For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p . 6. 0 OJ No L 67, 19 . 3. 1993, p . 8 .